t c memo united_states tax_court steven j stanwyck petitioner and joan stanwyck intervenor v commissioner of internal revenue respondent docket no 533-07l filed date steven j stanwyck pro_se joan stanwyck pro_se michael w tan for respondent memorandum findings_of_fact and opinion kroupa judge this case is before the court in response to a determination notice under sec_6015 and sec_6330 concerning petitioner’s tax_liabilities for and years at issue there are two issues for decision the first issue is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 we hold that petitioner is not the second issue is whether respondent abused his discretion in sustaining his collection action for the years at issue we hold that respondent did not abuse his discretion findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in california when he filed the petition i background petitioner and intervenor joan stanwyck collectively the stanwycks were husband and wife for years and had five children petitioner holds master of business administration and juris doctor degrees he was a practicing attorney operating as a sole practitioner during all relevant times the state bar of california later disbarred petitioner 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated ms stanwyck was primarily a homemaker she also served as bookkeeper for the family and petitioner’s law practice ms stanwyck filed for legal_separation in during the 1990s petitioner was involved in an arbitration proceeding that entitled him to a percentage of an award petitioner retained an economist who appraised petitioner’s future_interest in the arbitration award at dollar_figure million arbitration interest petitioner also engaged an estate planner to establish the stanwyck family_foundation foundation petitioner donated the arbitration interest to the foundation claiming a dollar_figure million charitable_contribution_deduction on the stanwycks’ joint income_tax return for petitioner submitted form_8283 noncash charitable_contributions and the appraisal with the return he signed form_8283 as both donor and donee acknowledging receipt of the arbitration interest as the foundation’s chief financial officer ii the stanwycks’ joint income_tax liabilities the stanwycks late filed their joint tax_return for and late paid the taxes owed resulting in outstanding additions to tax and interest the stanwycks also filed a joint tax_return for an amended joint tax_return for and a joint tax_return for the stanwycks claimed dollar_figure and dollar_figure of charitable_contributions on their joint income_tax returns for and respectively each deduction was a carryover of the arbitration interest contributed to the foundation the amended_return for also reported additional income from capital_gains dividends and interest the stanwycks failed to pay the resulting tax_liabilities respondent issued separate deficiency notices for and disallowing the charitable_contributions claimed the stanwycks did not petition this court for redetermination of either deficiency consequently respondent assessed the tax_liabilities for and respondent issued a notice_of_intent_to_levy and notice of your right to a hearing recorded a federal_tax_lien with the los angeles county recorder’s office and issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner submitted to respondent form_8857 request for innocent spouse relief and form questionnaire for requesting spouse soon thereafter petitioner also timely submitted form request for a collection_due_process_hearing petitioner requested that the matters be separately reviewed and that the hearings be conducted face to face iii request for innocent spouse relief appeals officer robert cipriotti ao cipriotti was assigned to review petitioner’s innocent spouse request after respondent’s centralized innocent spouse operations center initially completed its review ao cipriotti had at least five telephone conversations with petitioner and exchanged more than a dozen letters twice petitioner postponed meetings shortly before they were to occur petitioner demanded subpoena power over witnesses and production of documents but never requested specific documents or filed a freedom_of_information_act_request ao cipriotti discovered that petitioner had significant assets in a real_estate partnership ao cipriotti mailed his findings to petitioner after multiple faxes to petitioner were unsuccessful petitioner failed to respond to ao cipriotti’s letter when petitioner failed to respond to ao cipriotti’s requests ao cipriotti concluded the review and denied petitioner any relief petitioner’s actions caused ao cipriotti’s review to last months iv collection action review the collection action review which was concurrent with the innocent spouse review was also subject_to delays appeals officer janice rich ao rich was assigned to review the collection action at the outset ao rich scheduled a face- to-face hearing petitioner asked to postpone the hearing by seven months because petitioner’s schedule was busy and to hold the hearing at an office closer to petitioner’s home ao rich denied petitioner’s request for a 7-month extension but did transfer the matter to an office closer to petitioner’s home thereafter the collection action review was assigned to settlement officer joanne kaminski so kaminski so kaminski asked that petitioner submit financial information so she could determine petitioner’s eligibility for collection alternatives he did not comply rather petitioner contended that respondent’s lien and levy action did not conform to applicable notice and timing requirements petitioner also requested to conduct formal discovery to receive an accommodation under the americans with disabilities act ada and to stay the collection action because of a previously filed bankruptcy petition petitioner also instructed so kaminski not to consider any spousal defenses because the innocent spouse claim was being separately evaluated so kaminski informed petitioner that the informal hearing did not include discovery she also noted that petitioner stated that he was not disabled and that the bankruptcy court denied the discharge before the collection action began so kaminski scheduled another in-person hearing with petitioner months after the first canceled hearing and months after petitioner challenged the collection action petitioner did not appear or even contact her to cancel the hearing so kaminski concluded that petitioner was intentionally delaying the review noting that an earlier bankruptcy proceeding petitioner initiated lasted years so kaminski again warned petitioner that the determination would be made upon the administrative record if petitioner did not provide any financial or other relevant information petitioner failed to do so consequently so kaminski sustained the collection action v determination notice respondent issued a determination notice denying petitioner’s request for innocent spouse relief under sec_6015 and sustaining the collection action respondent concluded that the collection action conformed with applicable laws and procedures that spousal defenses asserted had been considered and that the proposed collection action was no more intrusive than necessary he also noted that petitioner did not provide financial information or suggest any collection alternatives petitioner timely filed a petition for redetermination with this court regarding respondent’s decisions to deny the request for innocent spouse relief and to sustain the collection action opinion petitioner continues his pattern of delay and attempts to prolong our review by failing to provide a post-trial brief instead he has made various nontraditional motions petitioner is an experienced trial attorney the court warned him on several occasions that we would decide this case based on the record if he failed to provide a post-trial brief the court established a briefing schedule at the end of trial petitioner disregarded the court’s order and his inaction is independent grounds to deny his request for us to consider respondent’s denial of his claims see rule failure to provide the post-trial brief is also grounds to decide against the party with the burden_of_proof see 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir as we explained we will decide this case based on the record before us petitioner advances two issues we address them in turn we are first asked to decide whether petitioner is entitled to innocent spouse relief for the years at issue next we will determine whether respondent abused his discretion in sustaining the collection action i innocent spouse relief this court applies a de novo scope and standard of review to a taxpayer’s request for innocent spouse relief 132_tc_203 a trial de novo requires independent judicial determination of the issues in the case see eg 420_f3d_287 3d cir 314_f3d_1229 10th cir the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir married taxpayers who elect to file a joint_return are jointly and severally liable for the entire tax due see sec_6013 a spouse or former spouse may petition the commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 a spouse may seek equitable relief under sec_6015 if relief is not available under sec_6015 or c which does not apply to an underpayment_of_tax 114_tc_324 114_tc_276 equitable relief may however be available under sec_6015 for an underpayment_of_tax sec_1_6015-4 income_tax regs revproc_2003_61 sec_2 2003_2_cb_296 a sec_6015 petitioner seeks to avoid liability for the and understatements under subsection b the commissioner may relieve a taxpayer from joint_and_several_liability for tax if the requesting spouse demonstrates among other things 2petitioner is not eligible for relief from the liability for because subsec b does not permit relief for an underpayment see 114_tc_324 that the understatement is attributable to an item of the nonrequesting spouse sec_6015 see also alt v commissioner t c pincite we find that the charitable_contribution deductions are attributable to petitioner who formed the foundation made the charitable_contribution and obtained the appraisal the gift was petitioner’s interest in the arbitration award and had nothing to do with ms stanwyck petitioner contributed the arbitration interest in his personal capacity and received the contribution in his capacity as the foundation’s chief financial officer the returns for and reflected the charitable_contribution carryovers petitioner presented no credible_evidence that the charitable_contribution was attributable to ms stanwyck likewise the record did not support a finding that the income from capital_gains dividends and interest was attributable to ms stanwyck petitioner is unable to satisfy this requirement thus we need not consider the other requirements see alt v commissioner t c pincite accordingly petitioner is not entitled to relief from joint_and_several_liability under subsection b for the and liabilities b sec_6015 petitioner further claims eligibility for relief under subsection c a requesting spouse may elect to have the liability_limited to his or her proportionate share of the liability if the spouses are divorced legally_separated or living apart for the months preceding the election sec_6015 a i liability allocation is based on the items that gave rise to the deficiency erroneous items erroneous items are allocated to each spouse as though each had filed a separate_return for the taxable_year subject_to some exceptions sec_6015 the requesting spouse’s proportionate share of the deficiency is based on his or her proportionate share of the erroneous items see sec_6015 a sec_1_6015-3 income_tax regs again the burden lies with the requesting spouse to demonstrate that the deficiency is allocable to the nonrequesting spouse see porter v commissioner t c pincite as previously discussed petitioner owned the arbitration interest obtained an appraisal and received the charitable_contribution on behalf of the foundation further the record does not support allocating the income from capital_gains dividends and interest to ms stanwyck the deficiency is allocable to petitioner accordingly he is not eligible for relief for the unpaid tax_liabilities for and under sec_6015 c sec_6015 petitioner also requests equitable relief under subsection f the commissioner has discretion to relieve a requesting spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1_6015-4 income_tax regs the requesting spouse must satisfy seven threshold conditions before the commissioner considers a request for equitable relief revproc_2003_61 sec_4 c b pincite the income_tax must be attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless an enumerated exception applies see id sec_4 c b pincite the additional tax assessed for and is attributable to petitioner petitioner does not qualify for any of the enumerated exceptions similarly we find the underpayment for was also attributable to petitioner the stanwycks paid the tax_liability for late and never paid the resulting additions to tax or interest this was of petitioner’s doing ms stanwyck did not know that the tax_return for was filed late or that the stanwycks were 3the commissioner issued a notice after trial that proposed updates to revproc_2003_61 2003_2_cb_296 see notice_2012_8 2012_4_irb_309 the proposed revenue_procedure expands how the commissioner may take into account abuse and financial control by the nonrequesting spouse in determining whether equitable relief is warranted id the record does not support that ms stanwyck exerted undue control_over their finances or that she abused petitioner this additional factor would not affect our analysis of petitioner’s request for relief under sec_6015 accordingly respondent’s motion for leave to supplement his opening brief is moot liable for any additions to tax or interest the record does not support petitioner’s contention that ms stanwyck is responsible because she served as the family’s and the law practice’s bookkeeper accordingly petitioner has failed to meet a threshold condition for relief from joint_and_several_liability under sec_6015 ii collection action review we now focus on the collection action and begin with the applicable standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the commissioner’s determination for abuse_of_discretion id pincite 114_tc_176 we must decide whether respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see woodral v commissioner 4petitioner did not challenge the deficiency notices for and by timely petitioning this court nor did petitioner object to the proof_of_claim and amended proof_of_claim filed in his most recent bankruptcy see u s c sec_502 124_tc_69 petitioner has not argued or demonstrated that the liabilities for the years at issue should be reviewed de novo 112_tc_19 fargo v commissioner tcmemo_2004_13 aff’d 447_f3d_706 9th cir we now review collection proceeding requirements if any person liable for a federal tax_liability neglects or refuses to make payment within days of notice_and_demand the commissioner is also authorized to collect the tax by levy on that person’s property sec_6331 at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6331 sec_6320 provides that the secretary shall furnish written notice of the filing of a federal_tax_lien under sec_6321 such notice must be provided not more than business days after the day of the filing of the notice of lien 5-day period sec_6320 the person may request administrative review of the matter within days beginning on the day after the 5-day period sec_6320 the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6320 if the person requests a hearing he or she may raise at that hearing any relevant issues relating to the unpaid tax or the proposed levy sec_6330 relevant issues include any appropriate spousal defenses challenges to the appropriateness of collection and possible alternative means of collection such as an installment_agreement or an offer-in-compromise sec_6330 the collection review hearing may consist of one or more written or oral communications between an appeals officer and the taxpayer dinino v commissioner tcmemo_2009_284 sec_301_6330-1 q a-d6 proced admin regs a face-to-face hearing is not required under sec_6330 see 115_tc_329 telephone conference procedurally proper williamson v commissioner tcmemo_2009_188 taxpayer not entitled to face-to-face hearing stockton v commissioner tcmemo_2009_186 upholding denial of face-to-face conference leineweber v commissioner tcmemo_2004_17 prior telephone conversations constitute hearing after the hearing the appeals officer is required to make a determination that addresses the issues the taxpayer raised verifies that all requirements of applicable law and administrative procedure have been met and balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we again note that petitioner failed to file any post-trial brief petitioner’s testimony and examination of witnesses were incoherent and irrelevant we therefore must look to the defects petitioner set forth in the petition they are the same issues petitioner raised in requesting a hearing a verification of procedural requirements petitioner asserts that respondent did not issue a notice_and_demand observe a 10-day waiting_period before recording the lien or issue the notice of lien within the 5-day period we find no merit to petitioner’s claims respondent confirmed that he issued the notice_and_demand when the tax was assessed observed the day waiting_period and sent a notice of lien within the 5-day period see sec_301_6320-1 proced admin regs petitioner also contends that respondent improperly recorded the lien while the innocent spouse request was pending the commissioner is permitted to record a tax_lien against a taxpayer while a sec_6015 claim is pending see 122_tc_184 5by disregarding the post-trial briefing requirement petitioner has not meaningfully developed his contentions and effectively abandoned these arguments see 124_tc_223 aff’d 652_f3d_1042 9th cir next petitioner asserts that he was entitled to conduct formal discovery we disagree the hearing process is informal and does not afford a taxpayer the right to discovery sec_301_6320-1 proced admin regs a taxpayer does not have subpoena power over witnesses or documents see 115_tc_329 sec_301_6320-1 proced admin regs finally petitioner suggests that respondent did not reasonably accommodate his disability during the appeals process this court as well as others has held that the ada does not apply to the federal government see pitts v commissioner tcmemo_2010_101 citing u s c sec and 72_fedclaims_284 notwithstanding petitioner never requested a specific accommodation and even admitted that he was not disabled petitioner did advance his issues with the collection action through telephone and written communications with respondent it was petitioner who failed to appear at the face-to-face hearings we therefore find no merit to petitioner’s argument b challenges to the collection action petitioner asserts that respondent disregarded the automatic_stay provision of the bankruptcy code see u s c sec_362 we disagree the automatic_stay generally remains in effect until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge id sec_362 123_tc_326 respondent determined that the collection action commenced in after the discharge was denied in the record supports that the bankruptcy court granted summary_judgment against petitioner and the discharge was denied in date petitioner has not demonstrated that the automatic_stay provision remained in effect c spousal defenses respondent’s review also considered petitioner’s spousal defenses ao cipriotti thoroughly reviewed petitioner’s claim for innocent spouse relief petitioner also directed so kaminski who was reviewing the collection action not to consider any spousal defenses petitioner disputes respondent’s conclusions and suggests respondent misstated the facts we disagree with petitioner respondent acted within his discretion d collection alternatives finally petitioner did not suggest collection alternatives nor did petitioner provide any financial information for so kaminski to consider any collection alternatives we have frequently and consistently held that an officer does not abuse any discretion by refusing to consider collection alternatives if the taxpayer fails to submit the required and requested financial information see sapp v commissioner tcmemo_2006_104 picchiottino v commissioner tcmemo_2004_231 newstat v commissioner tcmemo_2004_208 in addition issues that were not raised in appeals cannot later be raised with the court see 129_tc_107 iii conclusion in toto petitioner bombarded respondent for months with irrelevant information failed to provide requested information and ultimately ignored communications from respondent petitioner requested in-person hearings to resolve each issue yet failed to appear there were more than written communications and phone calls between petitioner and respondent respondent verified that legal requirements were met considered all issues raised and concluded that the collection action was no more intrusive than necessary respondent did not abuse his discretion by sustaining the collection action as a final matter we address whether it is appropriate for us to impose a penalty against petitioner on our own motion under sec_6673 this section authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless see sec_6673 136_tc_455 the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 it is apparent from the record that petitioner instituted this proceeding in continuation of his refusal to acknowledge and satisfy his tax obligations such proceedings waste the court’s and respondent’s limited resources taking time away from taxpayers with legitimate disputes although we do not impose a penalty on petitioner pursuant to sec_6673 at this time we admonish petitioner that the court will consider imposing such a penalty if he advances arguments similar to those raised here see 136_tc_498 in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
